In a proceeding pursuant to CPLR article 78 to review a determination of the appellant Board of Education of the Roosevelt School District, which terminated petitioner’s services as a teacher of home economics, the appeal is from a judgment of the Supreme Court, Nassau County, entered December 17, 1976, which, inter alia, granted the application and directed petitioner’s reinstatement. Judgment reversed, on the law, without costs or disbursements, and proceeding remitted to Special Term for a hearing on the question of whether the subject of home economics has been traditionally treated as a special subject tenure area by the Roosevelt Central School District. We note that both the parties and Special Term were apparently unaware of the Court of Appeals decisions in Steele v Board of Educ. (40 NY2d 456), which was handed down one day prior to Special Term’s memorandum decision herein. Consequently, the record does not contain sufficient evidence of the type considered relevant in Steele to enable us to determine the merits of this appeal. Hopkins, J. P., Margett, Damiani and O’Connor, JJ., concur.